Case 89-22793   Doc 397   Filed 06/14/21 Entered 06/17/21 09:12:48   Desc Main
                           Document     Page 1 of 5
Case 89-22793   Doc 397   Filed 06/14/21 Entered 06/17/21 09:12:48   Desc Main
                           Document     Page 2 of 5
Case 89-22793   Doc 397   Filed 06/14/21 Entered 06/17/21 09:12:48   Desc Main
                           Document     Page 3 of 5
Case 89-22793   Doc 397   Filed 06/14/21 Entered 06/17/21 09:12:48   Desc Main
                           Document     Page 4 of 5
Case 89-22793   Doc 397   Filed 06/14/21 Entered 06/17/21 09:12:48   Desc Main
                           Document     Page 5 of 5
